                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

STEVEN NELSON
Reg. #14619-010                                                                   PETITIONER

V.                                  4:19-CV-613-BRW-BD

ARKANSAS, STATE OF                                                               RESPONDENT

                                            ORDER

       I have carefully reviewed the Recommended Disposition filed by Magistrate Judge Beth

Deere. Mr. Nelson has not filed any objections to the Recommendation. After careful

consideration, I adopt the Recommendation in its entirety. Petitioner Steven Nelson’s petition for

writ of habeas corpus (Doc. No. 1) is DISMISSED, WITHOUT PREJUDICE.

       IT IS SO ORDERED this 30th day of September, 2019.


                                                          Billy Roy Wilson ______________
                                                          UNITED STATES DISTRICT JUDGE
